       Case 4:20-cv-01089-BSM Document 16 Filed 06/09/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ANNA JEANE TEMPLE                                                          PLAINTIFF

v.                        CASE NO. 4:20-CV-01089-BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 9th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
